DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 2-5 of U.S. Application No. 16/253381 filed on 01/24/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed01/24/2022. Claim 2 is presently amended. Claim 1 has been withdrawn and Claims 4-5 are newly added. Claims 2-5 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous claim interpretation under 35 U.S.C. § 112(f): the amendments to the claims overcome previous claim interpretation under 35 U.S.C. § 112(f). Therefore, the previous claim previous claim interpretation under 35 U.S.C. § 112(f) is/are withdrawn.
In regards to the previous rejection under 35 U.S.C. § 103: Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of in view of US 2016/0039416A1 (“Shimokawa”), in view of US 2012/0109460A1 (“Tokimasa”), further in view of US 2016/0214603A1 (“Owen”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 & 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0039416A1 (“Shimokawa”), in view of US 2012/0109460A1 (“Tokimasa”), further in view of US 2016/0214603A1 (“Owen”).
As per claim 2 Shimokawa discloses
A vehicle stability control device mounted on a vehicle and comprising:
a yaw moment generation device configured to generate a yaw moment (see at least Shimokawa, para. [0068]: As illustrated in FIG. 7, the airflow damming device 74 uses the airflow damming panels 84 to receive a part of the airflow of the crosswind W, thereby generating a yaw moment Mdam in the opposite direction of the yaw moment Mz caused by the crosswind, and acting about the center of gravity G of the vehicle 12. The yaw moment Mz increases as a yaw angle βw of the crosswind W increases, but the yaw moment Mdam decreases as the yaw angle βw of the crosswind W increases.); and
a controller configured to control the yaw moment generation device to generate a counter yaw moment that counteracts a variation yaw moment generated when the vehicle makes a turn (see at least Shimokawa, para. [0068-0069]: As illustrated in FIG. 7, the airflow damming device 74 uses the airflow damming panels 84 to receive a part of the airflow of the crosswind W, thereby generating a yaw moment Mdam in the opposite direction of the yaw moment Mz caused by the crosswind, and acting about the center of gravity G of the vehicle 12. The yaw moment Mz increases as a yaw angle βw of the crosswind W increases, but the yaw moment Mdam decreases as the yaw angle βw of the crosswind W increases....The steering angle sensor 90 and the rotational angle sensor 92 detect the steering angle θ and the relative rotational angle θre with the steering and the rotation in a left turn direction of the vehicle being respectively considered to be positive.),
wherein
the counter yaw moment not considering running resistance is a basic counter yaw moment (see at least Shimokawa, para. [0048]: Moreover, when the crosswind is not acting on the vehicle, the yaw moment Mz caused by the crosswind and the lateral force Fy caused by the crosswind are 0, and the yaw moment Mtv generated to act against the yaw moment Mz by the torque vectoring control is also 0. Thus, a yaw rate γt of the vehicle in this case is represented by Equation (2). This yaw rate γt is a yaw rate of the vehicle determined by the steering angle δf of the front wheels, the steering angle δr of the rear wheels, and the vehicle speed V in the case in which the crosswind is not acting on the vehicle, and is thus set to a target yaw rate of the vehicle.).
Shimokawa does not explicitly disclose
the counter yaw moment considering the running resistance is a corrected counter yaw moment that is expressed by a sum of the basic counter yaw moment and an offset yaw moment,
the offset yaw moment counteracts the variation yaw moment that is caused by the running resistance when the vehicle makes the turn and depends on a lateral acceleration of the vehicle,
a direction of the offset yaw moment is a direction to promote the turn of the vehicle,
the controller calculates the offset yaw moment based on the lateral acceleration and controls the yaw moment generation device to generate the corrected counter yaw moment.
Tokimasa teaches
the counter yaw moment considering the running resistance is a corrected counter yaw moment that is expressed by a sum of the basic counter yaw moment and an offset yaw moment (see at least Tokimasa, para. [0065]: For example, because the brake ECU measures the friction coefficient (.mu.) between the tires of the controlled vehicle and the road surface based on the speed of each wheel, the sensor unit 2 is adapted to transfer, to the vehicle condition monitor 4, the friction coefficient (.mu.) measured by the brake ECU.  para. [0104-0105]: For example, the final request value for the yaw rate for at least one authorized controlled object can be obtained by calculating the sum of the feedforward request value for the yaw rate .gamma. and the local feedback request value for the yaw rate .gamma. for the at least one authorized controlled object. Specifically, the sum of the first F/F request value and the first F/B request value obtains the first final request value for the yaw rate for the front-wheel steering, and the sum of the second F/F request value and the second F/B request value obtains the second final request value for the yaw rate for the rear-wheel steering. & para. [0108]: Specifically, the controlled object selector 72 is adapted to select, in the plurality of controlled objects, one or more controlled objects to be used to perform lateral-motion feedback control. The functions of the controlled object selector 72 are substantially identical to those of the controlled object selector 61. One or more controlled objects selected by the controlled object selector 72 can be the same as one or more controlled objects selected by the controlled object selector 61 or different therefrom.),
the controller calculates the offset yaw moment based on the lateral acceleration and controls the yaw moment generation device to generate the corrected counter yaw moment (see at least Tokimasa, para. [0104-0105]: For example, the final request value for the yaw rate for at least one authorized controlled object can be obtained by calculating the sum of the feedforward request value for the yaw rate .gamma. and the local feedback request value for the yaw rate .gamma. for the at least one authorized controlled object. Specifically, the sum of the first F/F request value and the first F/B request value obtains the first final request value for the yaw rate for the front-wheel steering, and the sum of the second F/F request value and the second F/B request value obtains the second final request value for the yaw rate for the rear-wheel steering. & para. [0108]: Specifically, the controlled object selector 72 is adapted to select, in the plurality of controlled objects, one or more controlled objects to be used to perform lateral-motion feedback control. The functions of the controlled object selector 72 are substantially identical to those of the controlled object selector 61. One or more controlled objects selected by the controlled object selector 72 can be the same as one or more controlled objects selected by the controlled object selector 61 or different therefrom.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimokawa to incorporate the teaching of the counter yaw moment considering the running resistance is a corrected counter yaw moment that is expressed by a sum of the basic counter yaw moment and an offset yaw moment, the controller calculates the offset yaw moment based on the lateral acceleration and controls the yaw moment generation device to generate the corrected counter yaw moment of Tokimasa in order to achieve values of controlled variables required to eliminate understeer or oversteer. (see at least Tokimasa, para. [0003]).
Owen teaches
the offset yaw moment counteracts the variation yaw moment that is caused by the running resistance when the vehicle makes the turn and depends on a lateral acceleration of the vehicle (see at least Owen, para. [0121]: The estimator module 18 also includes a second stage in which the following terrain indicators are calculated: surface rolling resistance (based on the wheel inertia torque, the longitudinal force on the vehicle, aerodynamic drag, and the longitudinal force on the wheels), the steering force on the steering wheel 181 (based on the lateral acceleration and the output from the steering wheel sensor), the wheel longitudinal slip (based on the longitudinal force on the wheels, the wheel acceleration, SCS activity and a signal indicative of whether wheel slip has occurred), lateral friction (calculated from the measured lateral acceleration and the yaw versus the predicted lateral acceleration and yaw), and corrugation detection (high frequency, low amplitude wheel height excitement indicative of a washboard type surface). & para. [0145-0147]: The brakes system 12d may also be arranged to allow different levels of wheel slip when an anti-lock braking system is active, (relatively low amounts on low friction (“low-mu” surfaces) and relatively large amounts on high friction surfaces). An electronic traction control (ETC) system may be operated in a high mu or low mu configuration, the system tolerating greater wheel slip in the low mu configuration before intervening in vehicle control compared with a high mu configuration. A dynamic stability control system (DSC) may also be operated in a high mu or low mu configuration. & para. [0153-0156]: In some embodiments the value of Angle_SS may be determined by reference to a signal indicative of lateral acceleration and a filtered derivative of this signal. The filtered derivative may for example correspond to the rate of change of lateral acceleration after passing through a low pass filter. The VCU 10 also calculates an angle between a longitudinal axis L of the vehicle 100 and a direction of travel D of the vehicle 100. This latter angle may be referred to as a trailing axle slip angle, Angle_TAS as shown in FIG. 4(b). The value of Angle_TAS may be estimated by reference to a difference (or error) between expected rate of change of vehicle yaw angle for the current vehicle speed and steering angle. This error may be referred to as a yaw error, yaw_err. Other ways of estimating Angle_TAS are also useful. If the module 80 detects that the vehicle 100 is negotiating a side-slope where Angle_SS exceeds a prescribed trigger threshold angle Angle_SSt, the module 80 determines whether the VCU 10 should command application of a turning moment on the vehicle 100 by torque vectoring, MTV (FIG. 1), in order to counter a turning moment on the vehicle 100 due to the side slope, MSS. In the present embodiment the prescribed value of Angle_SSt is 5 degrees. Other values are also useful. The value of Angle_SSt may be dependent on the selected control mode in some embodiments.).
a direction of the offset yaw moment is a direction to promote the turn of the vehicle (see at least Owen, para. [0158]: The module 80 outputs a command via signal line 81 to subsystem control module 14 which in turn causes engine management system 12a, driveline controller 12f and brakes system 12d to cause a turning moment to be established by torque vectoring. The subsystem 14 therefore causes a turning moment to be induced by suitable control of the engine management system 12a, driveline controller 12f and brakes system 12d, which provide the means for controlling the amount of torque applied to the one or more wheels 111, 112, 114, 115 in order to cause the required turning moment MTV to be induced in the direction opposing side-slip of the rear axle RA in a down-slope direction relative to the front axle FA.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimokawa to incorporate the teaching of the offset yaw moment counteracts the variation yaw moment that is caused by the running resistance when the vehicle makes the turn and depends on a lateral acceleration of the vehicle, a direction of the offset yaw moment is a direction to promote the turn of the vehicle of Owen in order to provide a varying level of assistance depending on driving conditions (see at least Owen, para. [0003]).
As per claim 4 Shimokawa does not explicitly disclose
wherein the offset yaw moment includes a yaw moment that counteracts a first variation yaw moment caused by a rolling resistance included in the running resistance, and the first variation yaw moment does not depend on a speed and a longitudinal acceleration of the vehicle but on the lateral acceleration of the vehicle.
Owen teaches
wherein the offset yaw moment includes a yaw moment that counteracts a first variation yaw moment caused by a rolling resistance included in the running resistance (see at least Owen, para. [0121]: The estimator module 18 also includes a second stage in which the following terrain indicators are calculated: surface rolling resistance (based on the wheel inertia torque, the longitudinal force on the vehicle, aerodynamic drag, and the longitudinal force on the wheels), the steering force on the steering wheel 181 (based on the lateral acceleration and the output from the steering wheel sensor), the wheel longitudinal slip (based on the longitudinal force on the wheels, the wheel acceleration, SCS activity and a signal indicative of whether wheel slip has occurred), lateral friction (calculated from the measured lateral acceleration and the yaw versus the predicted lateral acceleration and yaw), and corrugation detection (high frequency, low amplitude wheel height excitement indicative of a washboard type surface).), and 
the first variation yaw moment does not depend on a speed and a longitudinal acceleration of the vehicle but on the lateral acceleration of the vehicle (see at least Owen, para. [0121]: The estimator module 18 also includes a second stage in which the following terrain indicators are calculated: surface rolling resistance (based on the wheel inertia torque, the longitudinal force on the vehicle, aerodynamic drag, and the longitudinal force on the wheels), the steering force on the steering wheel 181 (based on the lateral acceleration and the output from the steering wheel sensor), the wheel longitudinal slip (based on the longitudinal force on the wheels, the wheel acceleration, SCS activity and a signal indicative of whether wheel slip has occurred), lateral friction (calculated from the measured lateral acceleration and the yaw versus the predicted lateral acceleration and yaw), and corrugation detection (high frequency, low amplitude wheel height excitement indicative of a washboard type surface).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimokawa to incorporate the teaching of wherein the offset yaw moment includes a yaw moment that counteracts a first variation yaw moment caused by a rolling resistance included in the running resistance, and the first variation yaw moment does not depend on a speed and a longitudinal acceleration of the vehicle but on the lateral acceleration of the vehicle of Owen in order to provide a varying level of assistance depending on driving conditions (see at least Owen, para. [0003]).
As per claim 5 Shimokawa discloses
wherein the offset yaw moment further includes a yaw moment that counteracts a second variation yaw moment caused by an air resistance included in the running resistance (see at least Shimokawa, para. [0077]: In Step 30, whether or not the crosswind is detected by the crosswind detection device 98 is determined. In this case, in a state in which the vehicle speed V is equal to or more than a reference value V0 (positive constant), when absolute values of the airspeed Va and yaw angle βa of the crosswind detected by the crosswind detection device 98 are respectively equal to or more than reference values Va0 and βa0 (both are positive constants), it may be determined that the crosswind is detected. When an affirmative determination is made, the control proceeds to Step 50, and when a negative determination is made, in Step 40, an estimated yaw rate γp of the vehicle is set to the yaw rate γ detected by the yaw rate sensor. & para. [0081]: In Step 80, in the current states of the vehicle 12 and the crosswind, a control amount (control effect) for the yaw rate of the vehicle assumed when each device is operated by a predetermined amount set in advance with respect to a current state as a reference is calculated as a yaw rate control amount dy* of each device. Table 1 to Table 3 are tables for showing the yaw rate control amounts dy* calculated in this way. para. [0118]: Moreover, in the respective embodiments, the external force acting on the vehicle is the aerodynamic force of the crosswind, but the vehicle travel control apparatus according to the present invention may be applied to a case in which, in a state in which an external force other than the aerodynamic force of the crosswind is acting on the vehicle, the travel motion state of the vehicle is caused to approach the target travel motion state. ), 
the second variation yaw moment does not depend on the longitudinal acceleration but on the speed and the lateral acceleration (see at least Shimokawa, para. [0116-0118]: Moreover, in the respective embodiments, the travel motion state of the vehicle is the yaw rate of the vehicle, and the target travel motion state is the target yaw rate of the vehicle, but the travel motion state of the vehicle may be a vehicle state other than the single yaw rate. For example, the travel motion state of the vehicle may be a combination of the yaw rate of the vehicle and the lateral acceleration of the vehicle.).
Shimokawa does not explicitly disclose
the controller calculates the offset yaw moment based on the lateral acceleration and the speed and controls the yaw moment generation device to generate the corrected counter yaw moment.
Tokimasa teaches
the controller calculates the offset yaw moment based on the lateral acceleration and the speed and controls the yaw moment generation device to generate the corrected counter yaw moment (see at least Tokimasa, para. [0104-0105]: For example, the final request value for the yaw rate for at least one authorized controlled object can be obtained by calculating the sum of the feedforward request value for the yaw rate .gamma. and the local feedback request value for the yaw rate .gamma. for the at least one authorized controlled object. Specifically, the sum of the first F/F request value and the first F/B request value obtains the first final request value for the yaw rate for the front-wheel steering, and the sum of the second F/F request value and the second F/B request value obtains the second final request value for the yaw rate for the rear-wheel steering. & para. [0108]: Specifically, the controlled object selector 72 is adapted to select, in the plurality of controlled objects, one or more controlled objects to be used to perform lateral-motion feedback control. The functions of the controlled object selector 72 are substantially identical to those of the controlled object selector 61. One or more controlled objects selected by the controlled object selector 72 can be the same as one or more controlled objects selected by the controlled object selector 61 or different therefrom.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimokawa to incorporate the teaching of the controller calculates the offset yaw moment based on the lateral acceleration and the speed and controls the yaw moment generation device to generate the corrected counter yaw moment of Tokimasa in order to achieve values of controlled variables required to eliminate understeer or oversteer. (see at least Tokimasa, para. [0003]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa, in view of Tokimasa, in view of Owen, further in view of US 2009/0192675A1 (“Yamakado”).
As per claim 3 Shimokawa does not explicitly disclose
wherein the offset yaw moment increases as a speed of the vehicle increases.
Yamakado teaches
wherein the offset yaw moment increases as a speed of the vehicle increases (see at least Yamakado, para. [0067]: As it is generally known, the lateral motion performance (dynamics) of the vehicle varies in accordance with the vehicle velocity. The real yaw angular acceleration has a low gain and a late phase when the vehicle velocity is slow. The gain increases in accordance with the increase of the vehicle velocity, and thus a late degree of the phase appears to be small (in fact, it is late). In such a case, the correction yaw moment needs to vary in accordance with the vehicle velocity.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimokawa to incorporate the teaching of the offset yaw moment increases as a speed of the vehicle increases of Yamakado in order to realize a stable driving (see at least Yamakado, para. [0012]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668

/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668